MANNING, J.
The indictment is not demurrable, because it does not specify the precise time when defendant sold spirituous liquors to a person of known intemperate habits, without requisition of a physician. In a prosecution for the similar offense of selling to a minor, without the consent of his parent or guardian, in the form of the indictment which the statute prescribes as the proper one, the time of committing it is not specified. Rev. Code, p. 811, No. 31.
2. It has been repeatedly decided, that a judgment-entry, which sets forth that the jury were sworn “ well and truly to try the issue joined,” sufficiently shows that they had taken the lawful oath, and was not to be understood as reciting the oath that was administered, and showing it to be different from that prescribed by law. — Moore v. State, 52 Ala. 424; McNeil v. State, 47 Ala. 498; The State v. Pile, 5 Ala. 72. A contrary decision, inadvertently made, in Murphy v. The State, 54 Ala. 176, is overruled.
3. The court correctly ruled, that it devolved on a defendant who was indicted for selling spirituous liquors to a person of known intemperate habits, without the requisition of a physician, to show that he had such requisition, if he relies on it for his defense. A ruling similar to this was made in the case of such a sale to a minor without the consent of the parent or gardian. — Farrell v. The State, 32 Ala. 559; Greenleaf on Ev. (8th Ed.) § 79.
4. Evidence is admissible, in a prosecution under such an indictment, that the person alleged therein to be of known intemperate habits, was accustomed to drink daily, frequently, and openly, to a state of intoxication, in the town in which defendant lived, and of liquors obtained of defendant and others there, in order to show that the accused knew that such person was of known intemperate habits.
5. The court below erred, in not allowing defendant’s challenges for cause, to the jurors summoned as talesmen by the sheriff, and who had been subpoenaed and sworn as witnesses for the State in the cause. A person, under indictment, is entitled to a public trial by an impartial jury; and they are not to be regarded as unbiased who have such a *50knowledge of the transaction, out of which the prosecution arises, as to be able to testify to matters which tend to show him guilty. — Fleming v. The State, 11 Ired. 236; Commander v. The State, at this term. The fact that they are not examined in the cause as witnesses, makes no difference.
Eor this error, the judgment must be reversed, and the cause remanded.